Name: Commission Regulation (EEC) No 179/90 of 24 January 1990 correcting Regulation (EEC) No 53/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Algeria, Morocco and Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /30 Official Journal of the European Communities 26. 1 . 90 COMMISSION REGULATION (EEC) No 179/90 of 24 January 1990 correcting Regulation (EEC) No 53/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Algeria, Morocco and Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accesssion of Spain and Portugal, Having regard to Council Regulation (EEC) No 1512/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters relating to Article 22 of the Cooperation Agreement and Article 15 of the Interim Agreement between the European Economic Community and the Republic of Tunisia and concerning the import into the Community of bran and sharps originating in Tunisia ('), and in particular the second subparagraph of paragraph 3 of the Exchange of Letters, Having regard to Council Regulation (EEC) No 1518/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters, relating to Article 21 of the Cooperation Agreement and Article 14 of the Interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria (2), and in particular the second subparagraph of paragraph 3 of the Exchange of Letters, Having regard to Council Regulation (EEC) No 1525/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters, letters relating to Article 23 of the Cooperation Agreement and Article 1 of the Interim Agreement the European Economic Community and the Kingdom of Morocco and concerning the import into the Community of bran and sharps originating in Morocco (3), and in particular the second subparagraph of paragraph 3 of the Exchange of Letters, Whereas the reduction in the variable component of the levy for bran and sharps originating in Algeria, Morocco and Tunisia was fixed by Commission Regulation (EEC) No 53/90 0 ; Whereas a check has shown that an error was made in the Annex to that Regulation ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 53/90 hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 169, 28 . 6. 1976, p. 19 . 0 OJ No L 169, 28 . 6. 1976, p. 37. f) OJ No L 169, 28 . 6. 1976, p. 53. ( «) OJ No L 8, 11 . 1 . 1990, p. 23. 26. 1 . 90 Official Journal of the European Communities No L 21 /31 ANNEX 'ANNEX to the Commission Regulation of 10 January 1990 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Algeria, Morocco and Tunisia must be reduced (ECU/tonne) CN code Amount 2302 30 10 29,73 2302 30 90 63,71 2302 40 10 29,73 2302 40 90 63,71 '